Title: From Thomas Jefferson to Delamotte, 13 March 1792
From: Jefferson, Thomas
To: Delamotte


          
            Sir
            Philadelphia Mar. 13. 1792.
          
          According to your desire I have had enquiry made into the situation of Monsr. Delivet, and inclose you the result of that enquiry. I might add to the information there given, that about the year 1790 he was in prison some months, as I learned in letters he addressed to me from his prison.
          I take this occasion to acknolege the receipt of your several favors, as yet unacknoleged of July 25. Aug. 12. 24. Oct. 15. 27. of all of which the uses have been duly made which their communications pointed out.—I trouble you with letters to Mr. Morris our Minister Plenipotentiary at Paris, to be forwarded by post, and some larger packages containing laws, journals and gazettes, to be forwarded by the Diligence.—I am with great esteem & respect Sir Your most obedt. humble servt.,
          
             Th: Jefferson
          
        